internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-106786-00 date date distributing controlled business a industry m lead underwriter llc1 service b shareholder a state a dear this letter responds to a letter dated date requesting a ruling as to the federal_income_tax consequences of a proposed transaction the information submitted in that letter and subsequent correspondence is summarized below distributing a state a corporation is an s_corporation previously it was a c_corporation that uses the cash_method_of_accounting and a fiscal_year for many years plr-106786-00 plr-106786-00 distributing has been engaged in business a serving a wide variety of clients and industries distributing has outstanding solely common_stock voting and nonvoting and is closely held a stock purchase agreement requires distributing to purchase and shareholders to sell their distributing stock under certain circumstance and imposes limits on a shareholder’s transfer of the stock controlled is an s_corporation being formed under the laws of either state a or delaware it will use the accrual_method and a calendar_year controlled will have outstanding solely common_stock voting and nonvoting all of which will initially be held by distributing llc1 is a state a limited_liability_company engaged in providing service b to various clients part of llc1’s business is performed for clients operating in industry m the members of llc1 are identical to the shareholders of distributing the financial information received indicates that business a has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years in recent years industry m has greatly expanded and the part of distributing’s business a that serves industry m has been growing especially rapidly to best serve its customers distributing has been expanding its facilities using money obtained from operating profits and by using cash saved through the use of promissory notes to pay for redemptions and dividends distributing needs additional capital in order to further expand existing facilities and or open new facilities to purchase additional equipment to pay existing obligations and to be in a position to make strategic acquisitions after discussion with accounting firms investment bankers and legal counsel distributing decided to raise capital through an initial_public_offering ipo and selected lead underwriter as the lead manager for the ipo lead underwriter has advised distributing that because of investors’ strong preference for industry m and businesses supporting industry m and their preference for companies involved in a single industrial sector an ipo of the part of distributing’s business a involved with industry m would be more cost effective than an ipo involving all of distributing’s business a in addition it is believed that an ipo of distributing will be more attractive to investors if the portion of the llc1 business dealing with industry m also is transferred to distributing accordingly the following steps are proposed i distributing will transfer to controlled its assets and employees related to clients other than industry m in exchange for all the outstanding_stock in controlled and the assumption by controlled of distributing’s liability under certain leases and other payables related to the assets transferred to controlled distributing will retain the assets and liabilities related to industry m approximately one quarter of its total present operations plr-106786-00 plr-106786-00 then controlled and distributing will each be able to conduct business a with their respective clients ii distributing will distribute all the outstanding_stock in controlled pro_rata to its shareholders the distributing shareholders will receive voting and nonvoting_stock in controlled in the exact same proportions as they hold such stock in distributing iii the distributing shareholders will transfer to distributing those llc1 assets that are used to provide service b to industry m clients in exchange for additional shares of distributing stock and the assumption by distributing of liabilities related to the transferred assets iv distributing will change its method_of_accounting from a cash_method to a cash_method combined with a percentage_of_completion_method for certain items v prior to the planned ipo it is possible or probable that distributing will i recapitalize so as to eliminate its present nonvoting_stock and thus have outstanding solely voting common_stock ii adopt an employee stock_option plan covering an amount of stock equal to about to percent of its outstanding_stock iii change its name iv terminate the stock purchase agreement and v change to a calendar_year vi distributing will sell in an ipo an amount of stock to the public equal to about to percent of its outstanding_stock distributing and its underwriters plan and intend to undertake this step vi ipo within the next months whether and when the ipo actually takes place will however depend on various factors including market conditions at that time vii following step vi distributing will have a greater number of shareholders such that it will no longer be eligible to be an s_corporation and its s election will terminate in accord with sec_448 of the internal_revenue_code distributing will be required to change from the cash_method to an accrual_method of accounting the following representations have been made in connection with the transactions a a distribution of the llc1's assets used to provide service b to industry m clients to the distributing shareholders may occur either before or after step i and may occur even if steps i and ii do not occur this distribution of llc1 assets to the distributing shareholders is being plr-106786-00 plr-106786-00 considered independently of the transaction described in steps i and ii above b step ii will occur immediately after step i step iii will occur in conjunction with step ii step vi will occur shortly after step ii in no event will the step ii distribution be undertaken unless it is certain that the step vi ipo will be undertaken shortly thereafter c d e f the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled the liabilities to be assumed by controlled in the transfer in step i were incurred in the ordinary course of business and are associated with the assets transferred it is not expected that any of the property transferred from distributing to controlled will be property with regard to which any investment_credit under sec_46 has or will be claimed or with regard to which any investment_credit is required to be recaptured however in the event that any of the property transferred is such property then the investment_tax_credit previously computed with respect to such property transferred including any building to which sec_47 applies will be adjusted in the year of transfer to reflect an early disposition of the property pursuant to sec_50 or or pursuant to sec_47 and as previously in effect if applicable or pursuant to any applicable successor statute distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of this transaction in addition no income items including accounts_receivable or any item resulting from a sale exchange or disposition of property that would have resulted in income to distributing and no items of expense will be transferred to controlled if distributing has earned the right to receive the income or could claim a deduction for the expense under the accrual or similar method_of_accounting g no intercorporate debt will exist between distributing and controlled at the time of or subsequent to step ii except i controlled may be indebted to distributing for a portion of the expenses related to steps i and ii and ii distributing may be indebted to controlled for the costs of certain equipment infrastructure and leasehold improvements that are retained by distributing all debts between distributing and controlled will be paid within days of completing step ii plr-106786-00 plr-106786-00 h i j k l m n o no two parties to step i that is distributing and controlled are investment companies as defined in sec_368 and iv neither distributing nor controlled has or at the time of the transactions will have any securities warrants or options outstanding with the sole exception of distributing’s employee stock_option plan the step ii distribution will not constitute a disqualified_distribution within the meaning of sec_355 there will have been no substantial changes in ownership within the meaning of sec_355 of either the voting or nonvoting_stock of either distributing or controlled in the 5-year period prior to step ii shareholder a who formerly was the largest shareholder has transferred substantial amounts of distributing stock to trusts these trusts however are for the benefit of shareholder a or persons related to him and under the attribution_rules of sec_355 and the aggregation rules of sec_355 shareholder a and these trusts are treated as one person taking into account the sec_355 attribution and aggregation rules in the 5-year period prior to step ii neither the voting_stock nor the nonvoting_stock will have had changes in ownership totaling more than percent in either distributing or controlled in the whole overall transaction distributing’s shareholders will receive nothing other than common_stock in controlled and in step iii common_stock in distributing and the assumption by distributing of any related liabilities distributing controlled and the shareholders will each pay their own expenses_incurred in connection with the transaction the fair_market_value of the stock of controlled and distributing held by the shareholders immediately after step ii will approximately equal the fair_market_value of the distributing stock held by such shareholders immediately prior to step ii except to the extent separation into two entities increases market valuation no part of the stock in controlled received by the shareholders is being received as a creditor employee or in any capacity other than as a shareholder of distributing the years of financial information submitted on behalf of distributing for business a is representative of such business’ present operations and there have been no substantial operational changes since the date of the last financial statements submitted plr-106786-00 plr-106786-00 p q r s t in the transaction the shareholders of distributing will not transfer or surrender any property other than the transfer of llc1 assets to distributing in step iii following the proposed transactions distributing will continue independently and with its separate employees to be directly engaged in the active_conduct of business a which distributing will have actively conducted within the meaning of sec_1_355-3 throughout the 5-year period immediately prior to the step ii stock_distribution in each of the preceding years business a will have employed more than fifty full-time employees some employees primarily managerial and the others primarily operational following step ii distributing's business a will continue to have more than fifty full-time employees who will continue to conduct the operational and managerial activities of business a with some employees primarily managerial and other employees primarily operational following the proposed transactions controlled will continue independently and with its separate employees to be directly engaged in the active_conduct of business a which previously was actively conducted within the meaning of sec_1_355-3 by distributing throughout the 5-year period immediately prior to step ii following step ii controlled’s business a will have more than fifty full-time employees who will continue to conduct the operational and managerial activities of business a with some employees primarily managerial and other employees primarily operational during a transition_period distributing and controlled will probably provide each other with various services payment for all such services will be determined under the same formula business a currently uses for charges to unrelated third parties this formula is similar to what would be arrived at by unrelated parties bargaining at arm’s length the distribution of the stock of controlled in step ii is being carried out for the following corporate business_purpose to provide the most attractive investment vehicle for the planned ipo in accord with the oral and written advice of lead underwriter the distribution of controlled stock is motivated in whole or substantial part by this corporate business_purpose u there is no plan or intention to liquidate either distributing or controlled to merge either distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of either distributing or controlled plr-106786-00 plr-106786-00 subsequent to the transactions except for dispositions of assets in the ordinary course of business v w there is no plan or intention by either distributing or controlled directly or through any subsidiary to purchase any of its outstanding_stock after the transactions there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift have redeemed or otherwise dispose_of any of their stock in distributing or controlled subsequent to the transactions x step ii above is not part of a plan or series of related transactions within the meaning of sec_355 including investments in distributing or controlled pursuant to which one or more persons will acquire except as allowed by sec_355 directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled y there have not been and there will not be any other transactions that are related to steps i and ii above except for the transactions described in steps iii through vii above the following representations have been made with regard to step iii a the amount of distributing stock that definitely will be issued under the employee stock_option plan except stock to be issued to persons who are currently shareholders of distributing will in total constitute no more than percent of the total number of shares of each class of voting and each class of nonvoting_stock in distributing outstanding the step vi ipo will constitute a qualified_underwriting_transaction within the meaning of sec_1_351-1 of the income_tax regulations so that the ipo shareholders will be viewed as transferring cash directly to distributing the step iii transfer and the step vi ipo will be undertaken at approximately the same time and in conjunction with each other and the step iii transferors and the ipo shareholders will constitute a single transferor group there will be no plan or intent for this transferor group to hold less than percent of every class and type of stock outstanding in distributing b in exchange for the transfer of the llc1 assets to distributing the shareholders will receive nothing other than common_stock of distributing and the assumption by distributing of liabilities associated with the assets transferred plr-106786-00 plr-106786-00 c the fair_market_value of the distributing stock to be received by each shareholder in exchange for the transfer of assets will for each shareholder approximately equal the net fair_market_value of the assets transferred to distributing in this exchange d no part of the distributing stock being received by the shareholders in step iii is being received by them in exchange for their creditor interest in distributing or in their capacity as an employee of distributing or for any reason other than in exchange for the llc1 assets e f for each shareholder transferring llc1 assets to distributing the total adjusted_basis and fair_market_value of the assets transferred will each equal or exceed the sum of the liabilities assumed as determined under sec_357 by distributing the liabilities to be assumed by distributing in these transfers were incurred by llc1 in the ordinary course of business and are associated with the llc1 assets being transferred g none of the assets being transferred to distributing will be property with regard to which any investment_credit under sec_46 has or will be claimed or with regard to which any of the recapture provisions of the code apply h with regard to the llc1 assets transferred neither llc1 nor the distributing shareholders will have either accumulated receivables or made extraordinary payments of payables in anticipation of the transaction i with regard to the llc1 assets it receives distributing will report items which but for the transfer would have resulted in income_or_deduction to either llc1 or the distributing shareholders in a period subsequent to the transfer and such items will constitute income or deductions to distributing any income items will be included as ordinary_income in computing the taxable_income of distributing j the llc1 assets being transferred do not include licenses or leases k there is no plan or intention for distributing to redeem or otherwise reacquire any of the stock to be issued to the distributing shareholders in exchange for the llc1 assets l there is no plan or intention for distributing to sell or otherwise dispose_of the llc1 assets other than in the normal course of business plr-106786-00 plr-106786-00 m distributing and the shareholders will each pay their own expenses_incurred in connection with the transaction based solely on the information submitted and on the representations set forth above and provided that the step vi ipo does take place we rule as follows as to steps i and ii the transfer in step i by distributing to controlled of assets as described above in exchange for all the outstanding_stock in controlled followed by the distribution in step ii by distributing of all of the controlled stock to the distributing shareholders will be a reorganization within the meaning of sec_368 and sec_355 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets subject_to liabilities to controlled in exchange for controlled stock as described above sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of distributing assets in exchange for controlled stock sec_1032 the basis of each asset received by controlled will be the same as the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 the holding_period of the assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution to its shareholders of all the controlled stock sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon receipt of the controlled stock sec_355 the total of i the basis of the controlled stock plus ii the basis of the distributing stock held by each shareholder immediately after the step ii distribution will be the same as the basis of the distributing stock held by such shareholder immediately prior to the distribution the total basis will be allocated in proportion to the relative fair market values of the controlled stock and distributing stock in accordance with sec_1_358-2 plr-106786-00 plr-106786-00 the holding_period of the controlled stock received by the shareholders will include the holding_period of the distributing stock with respect to which it is received provided that the distributing stock is held as a capital_asset by the shareholder on the date of the exchange sec_1223 proper allocation of earnings_and_profits will be made between distributing and controlled under sec_1_312-10 of the income_tax regulations sec_312 as provided by sec_1_1368-2 the accumulated_adjustments_account as defined in sec_1368 of distributing immediately prior to the step ii distribution of the controlled stock will be allocated between distributing and controlled in a manner similar to the manner in which the earnings_and_profits of distributing are allocated see ruling above provided that the step i transfer of assets to controlled is followed immediately by the step ii distribution of the stock of controlled to the shareholders of distributing distributing’s momentary ownership of the controlled stock will not cause controlled to be treated as having an ineligible shareholder for purposes of sec_1361 therefore controlled will be eligible to make a timely election without the consent of distributing to be an s_corporation for its first taxable_year provided controlled meets the requirements of sec_1361 controlled will be subject_to sec_1374 with respect to any asset transferred to it from distributing to the same extent distributing was subject_to sec_1374 controlled’s recognition_period will be reduced by the portion of distributing’s recognition_period that expired prior to the transfer of the assets to controlled ann 1986_51_irb_22 and sec_1374 based solely on the information submitted and on the representations set forth above we rule as follows with regard to step iii no gain_or_loss will be recognized to the distributing shareholders on the transfer of llc1 assets to distributing and the assumption of associated liabilities if any in exchange for additional shares of distributing stock sec_351 and sec_357 no gain_or_loss will be recognized to distributing on the receipt of llc1 assets and the assumption by distributing of associated liabilities if any in exchange for distributing stock sec_1032 plr-106786-00 plr-106786-00 the basis of the llc1 assets in the hands of distributing will be equal to their basis in the hands of the shareholders immediately prior to the transfer sec_362 the holding_period of the llc1 assets in the hands of distributing will include the period during which such assets were held by the shareholders sec_1223 the basis of the distributing stock received by the shareholders in exchange for the llc1 assets transferred to distributing will be the same as the basis of the assets transferred sec_358 the shareholders’ holding_period for the distributing stock will include their holding_period in the llc1 assets transferred immediately prior to the transfer provided that the llc1 assets were held by the shareholders as capital assets sec_1223 no opinion is expressed about the tax treatment of the proposed transactions under any other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions not specifically covered by the above rulings furthermore no opinion is requested or expressed as to the tax treatment of the probable distribution of assets from llc1 to its members as to the tax treatment of the changes in method_of_accounting indicated in steps iv and vii or as to the tax treatment of the transactions that are planned as indicated in steps v and vi recapitalization creation of employee stock_option plan name change termination of stock purchase agreement change to a calendar_year and ipo this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to the taxpayer sincerely yours associate chief_counsel corporate gerald b fleming by acting senior technician reviewer branch
